FRUGÉ, Judge.
This suit was consolidated for trial with another involving the same train-truck accident, Robert F. Frazier v. Missouri Pacific Railroad Company, et al., 224 So.2d 179 (La.App.3d Cir., 1969), decided this *183same day. In this action, Car City, as the insurer of Robert F. Frazier, seeks recovery for the amount it paid on its policy of insurance covering' plaintiff’s vehicle. Robert F. Frazier seeks recovery of the amount paid under the deductible provision of said policy.
For the reasons assigned in the companion suit noted above, the judgment of the trial court is reversed, and the case is remanded for trial on the merits. Costs of the appeal to be paid by defendant-appel-lees.
Reversed and remanded.
On Application for Rehearing.
En Banc. Rehearing denied.
SAVOY and MILLER, JJ., recused.